DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
Response to Amendment
Applicant’s amendments to the claims, filed 1/4/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 1/4/2021 have been fully considered and they are persuasive.
Allowable Subject Matter
Claims 1-3, 6-10, 13-17, 20 and 13 are allowed.
	The following is an examiner’s statement of reasons for allowance:	With regards to Claim 1 Fukai teaches(See Fig 2 Component 1a  gauge calibration terminal) a calibration target setter configured to set a target value of a simulation signal 
(See Para[0031],[0032], automatically set a measuring range);
a simulation signal acquirer (See Fig 2 Component 2 digital manometer) configured to acquire an input value based on the simulation signal (See Para[0031] the gauge calibration terminal 1a downloads a pressure value from the digital manometer 2 and notifies an operator of a rise in pressure, a measuring point and optimum operation speed at a descending time when the operator operates the pressure generating source 5 visually and acoustically);  ;	an output value acquirer  (See Fig 2 Component 3 digital multi-meter) configured to acquire an output value that is output from the field device in accordance with the simulation signal (See Para[0032],[0035]);	a recorder (See Fig 1 Component 1b gauge calibration server) configured to record the input value and the output value (See Para[0033] the gauge calibration calibration server 1 b has a function of generating a result sheet of the inspected pressure transmitting device 8": this implies that the input value and output values are recorded. The recording occurs obviously only if the above-mentioned zero-point condition is met when measurement starts. )	However the prior art of record fails to teach or make obvious
an output value acquirer configured to acquire an output value that is output from the field device in accordance with the simulation signal that is input from the simulation signal generator to the field device(See Fig 2 Component 1a  gauge calibration terminal) a target value of a simulation signal that is used for calibration of a device;(See Para[0031],[0032], automatically set a measuring range);  	acquiring, by a simulation signal acquirer (See Fig 2 Component 2 digital manometer), an input value based on the simulation signal; (See Para[0031] the gauge calibration terminal 1a downloads a pressure value from the digital manometer 2 and notifies an operator of a rise in pressure, a measuring point and optimum operation speed at a descending time when the operator operates the pressure generating source 5 visually and acoustically);  	acquiring, by an output value acquirer (See Fig 2 Component 3 digital multi-meter), an output value that is output from the field device in accordance with the simulation signal that is used for the calibration of the device; (See Para[0032],[0035]);  	However the prior art of record fails to teach or make obvious	acquiring, by an output value acquirer, an output value that is output from the field device in accordance with the simulation signal that is input from the simulation signal generator to the field device used for the calibration of the device;
calculating, by the condition determiner, a first change amount that represents a change amount of the input value based on a plurality of input values acquired by the simulation signal acquirer;	determining, by the condition determiner, whether or not a second condition representing that the first change amount is within a predetermined amount is satisfied; and	recording, by a recorder, the input value and the output value if the condition determiner has determined that the first condition and the second condition are satisfied.	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.
one or more calibration work support programs configured for execution by a computer of a calibration work support device that supports calibration work of a field device, the one or more calibration work support programs comprising instructions for: (See Fig 1 Component 11): 	setting a target value of a simulation signal that is used for calibration of a device (See Para[0031],[0032], automatically set a measuring range;  	acquiring an input value based on the simulation signal; (See Para[0031] the gauge calibration terminal 1a downloads a pressure value from the digital manometer 2 and notifies an operator of a rise in pressure, a measuring point and optimum operation speed at a descending time when the operator operates the pressure generating source 5 visually and acoustically);  	determining whether or not the input value is within a proper range for the target value (See Para[0031]);  	notifying a user whether or not the input value is within the proper range (See Para[0031]);  	acquiring an output value that is output from the field device in accordance with the simulation signal; (See Para[0032],[0035]);  
However the prior art of record fails to teach or make obvious	acquiring an output value that is output from the field device in accordance with the simulation signal that is input from the simulation signal generator to the field device	calculating a first change amount that represents a change amount of the input 		Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.		Claims 2-3, 6, 7 are allowed due to their dependency of Claim 1.	Claims 9, 10, 13, 14 are allowed due to their dependency of Claim 8.	Claims 16, 17, 20 are allowed due to their dependency of Claim 15.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863